Wheeler, J.
The clerk has taxed for witnesses not actually called and sworn on trial. No facts are reported as found as a ground of taxation or for refusing taxation. It is taken from the fact of taxation that all facts necessary wore found; and no question arises except whether witnesses can be taxed for upon any state of facts when they are not called. Witness fees are taxable for attendance in court. Bev. St. § 848. This of course moans necessary and proper attendance in good faith, which the clerk must have found. Taxation of clerk approved.